Citation Nr: 9912188	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  93-09 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a heart condition. 

2.  Entitlement to service connection for a heart condition 
claimed as secondary to exposure to herbicides.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969 and from August 1971 to September 1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of an August 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
August 1991, the RO denied the claim of entitlement to 
service connection for coronary heart disease.  The RO also 
found that the veteran had not submitted new and material 
evidence to reopen the claim of entitlement to service 
connection for PTSD.  The issues on appeal were originally 
before the Board in October 1993.  At that time, they were 
remanded in order to obtain outstanding treatment records and 
to verify PTSD stressors.  The Board also found that the 
issue of entitlement to service connection for PTSD should be 
adjudicated on a de novo basis due to some procedural 
irregularities and the large volume of evidence that had been 
submitted.  

In accordance with the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
ruling (not issued prior to the October 1993 Board remand) in 
Barnett v. Brown, 8 Vet. App. 1 (1995), the Board is 
obligated to address the issue of new and material evidence 
regardless of whether the RO based its determination on that 
issue.  Hence, the Board will proceed with a determination of 
whether new and material evidence has been submitted to 
reopen the claim of service connection for PTSD.



The Board notes that the veteran amended his claim of 
entitlement to service connection for a heart condition in 
June 1997 to include a theory of entitlement based on 
exposure to herbicides.  The veteran was informed that his 
claim of entitlement to service connection for a 
cardiovascular condition with coronary artery bypass and 
history of myocardial infarction as a result of exposure to 
herbicides was denied by a supplemental statement of the case 
dated in December 1998.  

In March 1999, the veteran's representative submitted a 
statement which the Board has construed as a notice of 
disagreement to the denial of service connection for a heart 
condition claimed as secondary to exposure to herbicides.  
The issue of entitlement to service connection for a heart 
condition claimed as secondary to exposure to herbicides will 
be addressed in the remand portion of this decision.  

The case was last before the Board in September 1997 at which 
time it was remanded to afford the veteran a requested travel 
Board hearing.  In December 1997, however, he withdrew his 
request for a travel board hearing.  The case has been 
returned for further appellate review.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
heart condition is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.

2.  Evidence received since the April 1985 determination 
wherein the RO denied the claim of entitlement to service 
connection for PTSD bears directly and substantially upon the 
issue, and by itself or in connection with the evidence 
previously of record, is so significant that it must be 
considered in order to fully decide the merits of the claim.  



3.  The reopened claim of entitlement to service connection 
for PTSD is supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.  

4.  The record does not establish that the veteran engaged in 
combat in service.  

5.  There is no competent evidence of stressor corroboration 
to support a diagnosis of PTSD resulting from military 
service.

6.  The medical evidence does not establish a clear diagnosis 
of PTSD.


CONCLUSIONS OF LAW

1.  The claim for service connection for a heart condition is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Evidence received since the April 1985 determination 
wherein the RO denied the claim of entitlement to service 
connection for PTSD is new and material, and the veteran's 
claim for that benefit has been reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991);  38 C.F.R. §§  3.156(a), 
20.1103 (1998).  

3.  The reopened claim of entitlement to service connection 
for PTSD is well-grounded.  38 U.S.C.A. § 5107 (West 1991).  

4.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 
1991);  38 C.F.R. §§ 3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
a heart condition.  

Factual Background

Review of the service medical records shows that on a January 
1969 Report of Medical History, no pertinent abnormalities 
were reported.  A heart condition was not found at the time 
of the separation examination conducted in August 1984.  An 
August 1984 electrocardiographic examination of the veteran 
was within normal limits.  On the Report of Medical History 
portion of the examination, the veteran reported that he had 
experienced shortness of breath and chest pain.  The examiner 
noted that he had complained of shortness of breath during 
physical training when he would call cadence.  No treatment 
was sought and a heart disorder was not diagnosed.  With 
regard to the chest pressure, the veteran reported that the 
muscles on his chest would tighten causing pressure.  This 
was the result of an unknown etiology.  No treatment was 
sought.  High or low blood pressure was not diagnosed in the 
past and was within normal limits at the time of the 
examination.  

The report of a March 1985 VA examination is of record.  
Physical examination of the cardiovascular system revealed 
that the heart was regular with a good tone and no bruits.  
Apical beats in the midclavicular line were reported.  The 
peripheral arterial pulses were equal and of good quality 
bilaterally.  

VA outpatient treatment records have been associated with the 
claims file.  Physical examination in October 1984 revealed 
that the heart was within normal limits.  The veteran was 
diagnosed with and began receiving treatment for coronary 
artery disease and angina in April 1991.  A chest X-ray 
revealed no acute pulmonary process.  He was hospitalized in 
May 1991.  The diagnosis was coronary artery disease and 
angina.  A three month history of shortness of breath was 
reported.  A May 1991 X-ray examination revealed no evidence 
of congestive heart failure.  



A May 1991 consultation report showed that the veteran denied 
a history of previous cardiac disease until three months 
prior to seeking treatment for chest pain.  The assessment 
was unstable angina, rule out myocardial infarction.  A June 
1991 admission note included a statement that the veteran had 
a history of coronary artery disease since the age of 18.  
The assessment was long history of coronary artery disease 
and history suggestive of stable angina.  A November 1991 
hospitalization report included the opinion that the veteran 
had non-cardiac chest pain and was trying to mimic his chest 
pain to have secondary gain.  A separate November 1991 
treatment record showed that the veteran reported he had had 
chest pain since the age of 25.  A coronary artery bypass 
graft was performed in November 1992.  

A December 1991 VA examination included the diagnosis of 
coronary artery disease by history and medical records.  

A February 1993 hospitalization record showed that the 
veteran had a history of atypical chest pain since early in 
the 1970's which was first brought to medical attention in 
1991.  

The transcript of an April 1993 Travel Board hearing is of 
record.  The veteran testified that he began experiencing 
heart problems ten years after his discharge from active 
duty.  He was informed that he had had two prior heart 
attacks which he did not remember.  He recalled that he used 
to experience shortness of breath while calling cadence 
during physical training in the military.  He had a lot of 
symptoms of heart problems during active duty including 
shortness of breath and chest pain.  

The transcript of a June 1994 local RO hearing is of record.  
The veteran did not provide any testimony regarding his claim 
of entitlement to service connection for a heart condition.  

A VA examination conducted in October 1995 resulted in a 
pertinent diagnosis of coronary artery disease and 
arteriosclerotic peripheral vascular disease, status post 
coronary artery bypass surgery and balloon angioplasty of the 
right femoral arterial system in the lower limb.  

The veteran was hospitalized at a private facility in July 
1996.  His chief complaint was chest pain.  The pertinent 
impressions were chest pain syndrome and history of coronary 
artery bypass graft times two.  

Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 1991);  38 C.F.R. § 3.303 (1998).

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In addition, 
in the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).



Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, his lay assertions cannot constitute cognizable 
evidence, and as cognizable evidence is necessary for a well 
grounded claim,  Tirpak v. Derwinski, 2 Vet. App. 6-9, 611 
(1992), the absence of cognizable evidence renders a 
veteran's claim not well grounded.  

The Court has held that if the veteran fails to submit a well 
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a)(1998).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).

Where a veteran served continuously for 90 days or more 
during a period of war and cardiovascular-renal disease 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  
The presumptive provisions of the statute and Department of 
Veterans Affairs regulations implementing them are intended 
as liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. § 
3.303(d) (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

The Board finds the claim of entitlement to service 
connection for a heart condition to be not well-grounded.  
The evidence of record shows that the veteran was first 
diagnosed with and treated for a heart condition in April 
1991.  None of the probative medical evidence of record links 
the veteran's currently diagnosed heart condition to active 
duty or to the applicable presumptive period.  Some of the 
treatment records include notations that the veteran had 
experienced symptoms related to heart disease beginning in 
the 1970's; however, these treatment records contain not 
competent medical opinion linking any heart condition to 
active duty.  

The medical record does not reveal that the veteran possesses 
any medical expertise, and he has not claimed such expertise.  
Thus, the veteran's lay medical assertions that he has a 
heart condition as a result of his active service have no 
probative weight.  On the issue of medical causation, the 
Court has been clear.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); King v. Brown, 5 Vet. App. 19, 21 (1993).  

The only evidence of record showing that the veteran 
currently has a heart condition due to active duty is the 
veteran's own allegations.  As indicated above, the veteran 
does not have specialized medical training and is considered 
a lay person.  A lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  Espiritu, King.  

In the absence of a diagnosis of a heart condition which is 
linked to active duty, the veteran's claim of entitlement to 
service connection for a heart condition must be denied as 
not well grounded.  

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, he has not been prejudiced by the 
decision.  This is because in assuming that the claim was 
well grounded, the RO accorded the appellant greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
a heart condition.

The Board finds that the RO has advised the appellant of the 
evidence necessary to establish a well-grounded claim for a 
heart condition, and the appellant has not indicated the 
existence of any post service medical evidence that has not 
already been obtained that would well ground his claim.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997);  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran has not submitted a well-grounded claim for 
service connection for a heart condition, the doctrine of 
reasonable doubt does not apply.


II.  Whether new and material evidence 
has been submitted to reopen the claim of 
entitlement to service connection for 
PTSD.  

Factual Background

The evidence which was of record at the time of the April 
1985 rating decision wherein the RO denied the claim of 
entitlement to service connection for PTSD will be set out 
below.

Review of the service medical records shows that in February 
1982, the veteran complained of flashbacks of Vietnam.  The 
diagnosis was situational anxiety reaction.  In July 1984, he 
reported experiencing performance difficulties as a result of 
his Vietnam experiences.  He reported vague flashbacks.  It 
was noted that the veteran had spent nineteen months in 
Vietnam, was not in direct combat and seemingly did not 
experience any life threatening situations.  The examiner 
reported he had extensive experience with Vietnam veterans 
and it was his opinion the veteran's problems were not 
related to Vietnam.  The diagnosis was rule out passive-
aggressive personality disorder.  The veteran did not have 
PTSD.  A separate treatment record dated in July 1984 
included the assessment of adjustment disorder with mixed 
emotion and rule out personality disorder.  

Multiple emotional symptoms probably attributable to an 
adjustment disorder were noted on the August 1984 separation 
examination.  

Examination of the service personnel records shows that the 
veteran served in Vietnam as demonstrated by his receipt of 
the Vietnam Service Medal with three service stars and the 
Vietnam Campaign Medal.  He was also in receipt of the 
Vietnam Cross of Gallantry with Palm.  He did not receive any 
awards or decorations denoting participation in combat.  

A December 1984 VA Agent Orange examination report did not 
include a diagnosis of a mental disorder.  

The report of a March 1985 VA examination did not include any 
complaints of or diagnosis of a mental disorder.  

The RO denied entitlement to service connection for PTSD as 
evidenced by an April 1985 rating decision.  The RO denied 
the claim as there was no evidence of the claimed disability 
included in the claims file.  A letter dated in May 1985 was 
sent to the veteran informing him of the rating decision and 
of his procedural and appellate rights.  The letter was 
returned with the notation that the veteran had moved and did 
not leave a forwarding address.  The letter was resent to the 
veteran at a current address in May 1987.  The veteran did 
not appeal the decision which became final in May 1988.  

The evidence added to the record subsequent to the April 1985 
rating decision which denied service connection for PTSD will 
be set out below.

VA outpatient treatment records have been associated with the 
claims file.  These records show that the veteran was 
diagnosed with and received treatment for PTSD.  In April 
1991, it was noted that the veteran had a history of PTSD.  
The veteran was hospitalized in June 1991.  The pertinent 
discharge diagnosis was PTSD.  In October 1991, the veteran 
reported that the most distressing trauma he experienced 
during his service in Vietnam was his processing of the dead 
bodies of American soldiers.  The pertinent diagnosis was 
PTSD.  In June 1992, he reported a history of killing 
villagers while stationed in Vietnam.  The diagnosis was 
PTSD.  The most recent psychiatric diagnoses included in the 
VA outpatient treatment records were rule schizophrenia and 
psychosis not otherwise specified in May 1997.

Records from the Social Security Administration have been 
included in the claims file.  In August 1991, the veteran was 
diagnosed with PTSD, pathological grief reaction, generalized 
anxiety disorder and borderline personality disorder.  The 
veteran had been reliving "experiences of combat."  

The report of a November 1991 VA PTSD evaluation is of 
record.  Initially it was noted that Minnesota Multiphasic 
Personality Inventory II testing was determined to be invalid 
due to a tendency by the veteran to respond to items in an 
exaggerated manner.  The veteran was not in heavy combat.  He 
reported that he had killed but that it was also not a usual 
experience for him to participate in combat.  He was wounded 
in the legs by a 20 millimeter rocket.  He was sniped at and 
was subjected to rocket and mortar attacks.  A plane he was a 
passenger on was forced to perform an emergency landing on 
Wake Island.  He helped load wounded Americans onto 
helicopters.  

The diagnoses were anxiety disorder not otherwise specified 
and personality disorder with passive aggressive and passive 
dependent trends.  The examiner noted that the veteran had an 
elevated score on the Mississippi PTSD test.  The higher 
score on the Minnesota Multiphasic Personality Inventory II 
test was on the schizophrenic scale and was not consistent 
with the clinical presentations.  Elevations on the Minnesota 
Multiphasic Personality Inventory validity scale scores were 
inconsistent with the clear mental status examination.  The 
examiner opined that the veteran was demonstrating a lack of 
candor when responding to the Minnesota Multiphasic 
Personality Inventory testing.  

A stressor statement dated in December 1991 has been 
associated with the claims file.  The veteran reported that 
he was wounded when a 20 millimeter rocket struck the 
compound he was staying at.  He received shrapnel in his 
lower legs.  He was hospitalized for 9 days for treatment of 
the shrapnel wounds.  He reported that he had killed humans.  
The plane he was a passenger on was forced to make an 
emergency landing at Wake Island.  He was also exposed to 
artillery fire.  At times he helped load wounded American 
soldiers onto helicopters.  He was aboard another plane which 
was shot down in Da Nang.  He reported witnessing death and 
suffering daily.  

The report of an October 1992 VA PTSD examination is included 
in the claims file.  It was noted that the veteran was a poor 
historian.  While in Vietnam he served as a communications 
operative.  He was wounded in both legs from shrapnel.  



Stressors reported included observing dead civilian women and 
children and areas of mass killings.  He was detailed several 
times to assist in the collecting of dead civilians and 
soldiers.  Body bags were not available at that time.  He 
experienced incoming rounds while sleeping.  Several friends 
were killed.  He was fearful on three occasions when he went 
on patrols.  He reported that he had killed many Viet Cong 
soldiers.  The pertinent diagnosis was PTSD.  The examiner 
noted that psychological testing would be helpful to rule out 
the possibility of exaggerated symptoms or malingering.  PTSD 
was diagnosed based on the benefit of the doubt.  

Of record is a March 1993 letter from a VA physician who 
reported that the veteran had been receiving treatment at a 
VA facility for PTSD, panic disorder and depression 
since1988.  

The transcript of an April 1993 travel board hearing is of 
record.  The veteran testified that he had experienced many 
flashbacks from his tour of duty in Vietnam.  He alleged that 
he had killed someone during the war.  He testified that he 
had been wounded in combat in 1967 but did not receive the 
Purple Heart medal.  He was a communications specialist.  He 
reported that he was first diagnosed with PTSD in 1984.  

The veteran was afforded a VA PTSD examination in March 1994.  
He served in Vietnam for nineteen months.  At his first duty 
assignment in Quin Han he had to unload dead and wounded 
soldiers from helicopters on several occasions.  His compound 
was mortared at least once per week.  He was then transferred 
to Phan Rang Air Base.  While stationed there, he went on 
patrol four times.  He denied witnessing any dead bodies.  He 
was not sure if he had killed or wounded anyone.  Later he 
was stationed in a mobile communications van.  He was 
subjected to hostile enemy fire, particularly at night.  

Minnesota Multiphasic Personality Inventory II testing 
produced a valid profile in which the veteran appeared to 
respond truthfully.  Both PTSD supplementary scales were 
significantly elevated.  The pertinent diagnosis was 
provisional PTSD; dysthymia and personality disorder.  
Regarding the PTSD diagnosis, it was noted that the veteran's 
symptoms met the criteria of persistent reexamining of 
traumatic events and also the criteria for persistent 
arousal.  However, the symptoms did not meet the criteria for 
persistent avoidance.  

The report of a VA mental disorders examination conducted in 
March 1994 is of record.  Stressors reported were witnessing 
many dead bodies and also moving dead bodies.  He reported 
participating in combat and also receiving a combat wound to 
his legs.  No Axis I diagnosis was made.  The examiner 
reported that he found insufficient evidence to warrant a 
full diagnosis of PTSD.  If PTSD was present, it was a very 
mild case.  

The transcript of a June 1994 local RO hearing is of record.  
The purpose of the hearing was to obtain details surrounding 
the veteran's in-service stressors.  He reported that his 
main stressor was when a rocket exploded during an attack on 
Camp Holloway sometime in September 1967.  The veteran was 
struck with shrapnel from the rocket.  At that time, he was 
assigned to Company D of the 459th Signal Battalion.  After 
being hit, he was medivaced to an unknown location.  He also 
reported witnessing dead civilians who were buried in a mass 
grave.  He observed a firefight that was approximately 1000 
yards away.  He did not know the names of anyone who was 
injured in action.  He had fired his weapon at the enemy 
while on guard duty.  

A letter was received from the U. S. Army and Joint Services 
Environmental Support Group (ESG) in March 1995.  It was 
reported that U. S. Army casualty data did not list the 
veteran as being wounded in action.  Additionally, the 
morning reports for Company D, 459th Signal Battalion and 
Company B, 41st Signal Battalion did not show that the 
veteran was wounded by enemy action.  

It was further noted that the service personnel records show 
the veteran left Company D of 459th Signal Battalion on 
September 19, 1967 and was transferred to the Headquarters 
and Headquarters Detachment of the 21st Signal Group.  ESG 
reported that to research any of the other claimed stressors, 
they needed specific dates, type and location of the 
incidents, numbers and full names of casualties, unit 
designation to the company level and any other units 
involved.  

An August 1996 report of a VA examination is of record.  The 
veteran reported that he was not in actual combat but that he 
had been shot up.  In 1967 he was shot and received shrapnel 
wounds to the legs and later returned to duty.  The pertinent 
diagnosis was anxiety disorder, not otherwise specified.  The 
examiner found that the veteran did not meet the DSM-IV 
criteria for PTSD.  This opinion was based on clinical 
findings.  It was noted that out of four previous psychiatric 
compensation and pension evaluations, only one doctor gave an 
impression of PTSD which was considered mainly because of 
subjective symptoms.  

Criteria

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as the 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  

Adjudication of a well-grounded claim of service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).  

In addition section (f) of 38 C.F.R. § 3.304, pertaining to 
the adjudication of PTSD claims, provides that: 

Service connection for PTSD requires medical 
evidence establishing a clear diagnosis of 
the condition, credible supporting evidence 
that the claimed in-service stressor actually 
occurred, and a link, established by medical 
evidence, between current symptomatology and 
the claimed in service stressor.  If the 
claimed stressor is related to combat, 
service department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be 
accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the 
claimed in-service stressor.

The award of service connection for PTSD, therefore, requires 
the presence of three elements:  (1) a current, clear medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and, (3) 
medical evidence of a causal nexus between current 
symptomatology and the specified claimed in-service stressor.




The Court has held that, "[i]t is the duty of the BVA as the 
fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  

The Court noted that the evidence necessary to establish the 
existence of the recognizable stressor during service will 
vary depending on whether or not the veteran was "engaged in 
combat with the enemy" under 38 U.S.C.A. § 1154(b) (West 
1991) and 38 C.F.R. § 3.304 (1996), as determined through 
recognized military citations or other service department 
evidence.  

In other words, a veteran's bare assertions that he "engaged 
in combat with the enemy" are not sufficient, by themselves, 
to establish this fact.  If the determination of combat 
status is affirmative, then (and only then), a second step 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki at 98 (emphasis added).

The Court, in Moreau v. Brown, 9 Vet. App. 389 (1996), citing 
the MANUAL M21-1 Part VA,  7.46.c (Oct. 11, 1995) held that 
"credible supporting evidence" of a non-combat stressor 
"may be obtained from" service records or "other sources."  




The Court further held that while the MANUAL M21-1 provisions 
did not expressly state whether the veteran's testimony 
standing alone could constitute credible evidence of the 
actual occurrence of a non-combat stressor, the Court's 
holding in Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), 
established, as a matter of law, that "if the claimed 
stressor is not combat-related, [the] appellant's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."  

Further, the Court held in Moreau, the fact that a medical 
opinion was provided relating PTSD to events the veteran 
described in service could not constitute "credible 
supporting evidence" of the existence of the claimed non-
combat stressor.  Id.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  The Court found that DSM-IV altered the criteria 
for assessing the adequacy of the stressor from an objective 
to a subjective basis.  

The Court further found that where there was "undisputed, 
unequivocal" diagnoses of PTSD of record, and the Board did 
not make a finding that the reports were incomplete, the 
adequacy of the stressor had to be presumed as a matter of 
law.  (The concurring opinion goes further and states that 
the case also holds that where there is an "unequivocal" 
diagnosis of PTSD, the adequacy of the symptoms to support 
the diagnosis, as well as the sufficiency of the stressor, 
are presumed.  Id. at 153).  In West v. Brown, 7 Vet. App. 70 
(1994), the Court held that the sufficiency of the stressor 
is a medical determination, and therefore adjudicators may 
not render a determination on this point in the absence of 
independent medical evidence.



If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1998).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis...is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (finding in a case where new and 
material evidence had not been submitted that the Board's 
analysis of whether the claims were well grounded constituted 
a legal nullity).  Thus, the well groundedness requirement 
does not apply with regard to reopening disallowed claims and 
revising prior final determinations.  Jones v. Brown, 7 Vet. 
App. 134 (1994).

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit recently ruled that the Court erred in 
adopting the test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Hodge v. West, No. 98-7017 (Fed. Cir. 
Sept. 16, 1998).  


In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  Rather, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis.  
Elkins v. West, No. 97-1534 (U.S. Vet. App. February 17, 
1999;  Winters v. West, No. 97-2180 (U.S. Vet. App. February 
17, 1999).  First, the Board must determine whether the 
evidence presented or secured since the prior final denial of 
the claim is "new and material."  Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened, and the Board will determine, based on all 
the evidence of record in support of the claim, and presuming 
the credibility thereof, whether the claim is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a).  

If the claim is well-grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters that by the ruling in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit Court "effectively decoupled" the determinations of 
new and material evidence and well-groundedness.  

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and, if appropriate, 
evaluating the claim on the merits.  See Elkins, No. 97-1534 
(U.S. Vet. App. February 17, 1999) and Winters v. West, No. 
97-2180 (U.S. Vet. App. February 17, 1999).   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
PTSD.  

The veteran seeks to reopen his claim for service connection 
for PTSD which the RO denied in April 1985.  



When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.

Review of the RO's findings in the April 1985 discloses that 
PTSD was denied because such disorder had not been shown by 
the evidence then of record.

The Board finds that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for PTSD.  Evidence received subsequent to the 
April 1985 rating decision which denied the claim includes 
numerous diagnoses of PTSD in VA outpatient treatment and 
hospitalization records made by competent medical 
professionals.  Additionally, VA examinations conducted in 
October 1992 and March 1994 included diagnoses of PTSD.  The 
PTSD diagnoses have been made based on in-service stressors 
reported by the veteran.  

As stated above, for the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  Thus the veteran's allegations of in-
service stressors he was exposed to are presumed to be 
credible for determining whether new and material evidence 
has been submitted.

On the basis of the above, the Board finds new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for PTSD as there is now of 
record diagnoses of PTSD which have been linked to active 
duty with the credibility of the reported in-service 
stressors presumed.  The evidence submitted bears directly 
and substantially upon the issue of entitlement to service 
connection for PTSD, and by itself or in connection with the 
evidence previously of record, is so significant that it must 
be considered in order to fairly decide the merits of this 
claim.  

Determination as to whether the reopened claim of entitlement 
to service connection for PTSD is well-grounded.

The Board finds the reopened claim of entitlement to service 
connection for PTSD is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107.  That is, the Board finds that he has 
presented a claim which is plausible.  

Included in the claims files are numerous diagnoses of PTSD 
by competent medical professionals who have diagnosed the 
disorder based on in-service stressors reported by the 
veteran.  

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board finds the 
veteran's allegations of in-service stressors are not 
inherently incredible and are within the competence of the 
veteran to make.  Solely for the purposes of determining 
whether the claim of entitlement to PTSD is well grounded, 
the Board is presuming the credibility of the claimed in-
service stressors.  

PTSD has been linked to the veteran's active duty experiences 
by the competent evidence of record.  As there is competent 
evidence of record of a current diagnosis of PTSD which has 
been linked to the veteran's (presumed credible) experiences 
while on active duty in Vietnam, the Board finds the claim is 
well grounded.  

Entitlement to service connection for PTSD on a de novo basis

Initially the Board notes the veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  The Board thus finds that all relevant evidence 
necessary for an equitable disposition of the appeal has been 
obtained to the extent possible, and no further assistance is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.  

The Board finds the reopened claim of entitlement to service 
connection for PTSD must be denied as there are no verified 
in-service stressors of record to support such diagnosis.  

The claims file contains diagnoses of PTSD as evidenced by 
various outpatient treatment records and the October 1992 and 
the March 1994 VA examinations, offered by VA medical 
professionals.  The only stressors reported in the outpatient 
treatment records and the VA examinations were all combat 
related.  The Board finds the doctors who conducted these 
examinations arrived at the diagnoses based on stressors the 
veteran related from his tour of duty in Vietnam.  Thus, the 
Board finds the record establishes the first and third 
elements required for a grant of service connection for PTSD.  
38 C.F.R. § 3.304(f).

Therefore, the claim for service connection for PTSD in this 
appeal must be decided based upon the question of whether the 
in-service stressor(s) reported by the veteran and relied 
upon by the competent medical professionals diagnosing PTSD 
occurred, as substantiated by competent corroborating 
evidence.  That question involves both consideration of the 
facts as presented and the credibility of the evidence 
contained in the instant record.  

The Board finds that, upon review of the relevant criteria 
and case law, it is clear that the question of the existence 
and character of an event claimed as a recognizable stressor 
is a matter solely within the providence of adjudicatory 
personnel.  That is the issue addressed herein.  

The Board, insofar as it finds below that there is no 
recognizable stressor, does not reach questions of whether 
the events claimed by the veteran were sufficient to 
constitute a stressor for purposes of causing PTSD, or 
whether the remaining elements required to support the 
diagnosis of PTSD have been met, both matters that require 
competent medical opinions and expertise.

In the instant case, the Board concludes that the veteran did 
not engage in combat with the enemy and is thus not entitled 
to the presumptions under 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).  He performed duties relating to communications 
while stationed in Vietnam.  He was not awarded any combat 
decorations.  

The stressors which the veteran reported consisted of the 
following: he loaded wounded and the bodies of soldiers 
killed in action onto helicopters; he participated in combat; 
he killed enemy soldiers; he was subjected to rocket, mortar 
and sniper attacks; he was a passenger on an airplane which 
was forced to make an emergency landing on Wake Island;  he 
was a passenger on an airplane which was shot down near Da 
Nang; he was wounded by shrapnel from a rocket explosion in 
September 1967; he observed dead civilian women and children; 
and several friends were killed.  Other than testifying that 
he was wounded by the rocket in September 1967, the veteran 
did not supply any information regarding the times, dates or 
locations of any of his claimed stressors.  

The RO attempted to verify the veteran's claimed stressors.  
In March 1995, ESG provided unit records from some of the 
veteran's duty stations.  ESG reported that there was no 
evidence demonstrating that the veteran was wounded in 
action.  It was also noted that additional information was 
required in order to attempt to verify any of the other 
claimed stressors.  The Board notes that morning reports were 
not produced for the Headquarters and Headquarters Detachment 
of the 21st Signal Group which the veteran was assigned to in 
September 1967.  

However, the Board further notes the only stressor the 
veteran provided that included a unit designation, location 
and approximate date was the September 1967 rocket attack in 
which he claimed he was wounded.  The morning reports for the 
unit the veteran testified he was attached to when wounded 
are of record and were searched.  They failed to substantiate 
the claimed stressor.  As the Board finds the veteran did not 
provide sufficient descriptive information to research any of 
his other claimed stressors, there is no requirement for the 
case to be remanded to obtain the missing morning reports.  

The Board finds that the veteran's claim of entitlement to 
service connection for PTSD must be denied as none of the 
veteran's claimed stressors have been corroborated by 
credible supporting evidence and the veteran has not provided 
sufficient detail of the alleged incidents to justify further 
attempts at verification.

The Court has held that asking a veteran to provide the 
underlying facts, i.e., the names of individuals involved, 
the dates, and the places where the claimed events occurred, 
does not constitute an impossible or onerous task.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

A review of the available evidence in the claims file reveals 
no supporting lay statements from the veteran's fellow unit 
members or others who may have witnessed or participated in 
the alleged events.  

In short, the sole supporting evidence that the alleged 
stressful events occurred are the veteran's own testimony, 
statements and notation of such experiences as recorded by 
medical professionals in connection with treatment and 
evaluation.  

A non-combat veteran's lay testimony regarding in-service 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by credible supporting 
evidence that the claimed stressors actually occurred.  Cohen 
v. Brown, supra at 20 (citing Doran v. Brown, 6 Vet. App. 
283, 289 (1994)).  

The Board also notes that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396.  

In reaching the present determination, the Board considered 
the criteria under 38 U.S.C.A. § 1154, and would emphasize at 
this juncture that it is cognizant of the circumstances, 
conditions, and hardships attendant to service in Vietnam.  
However, service in Vietnam is not service in combat.  Wood 
v. Derwinski, 1 Vet. App. at 193 (1991).  

The evidentiary record in this case clearly shows that a 
diagnosis of PTSD has not been substantiated, and there is no 
evidence that the veteran served in combat.  Therefore, the 
pertinent governing criteria do not provide a basis upon 
which to predicate a grant of entitlement to service 
connection.

The Board notes inconsistencies in the veteran's claimed 
stressors.  The veteran reported at various times that he 
either had or had not killed enemy soldiers and that he 
witnessed numerous dead bodies or none at all.  The Board has 
placed reduced probative value on the veteran's statements as 
a result of his inconsistencies.  Additionally, there is 
evidence of record demonstrating the veteran had exaggerated 
his responses on a Minnesota Multiphasic Personality 
Inventory II examination.  

In summary, the veteran's military records show that he 
worked with communications equipment during the Vietnam War.  
He is without combat awards or citations.  There is no 
support in either military records or statements by third 
parties as to the occurrence of the alleged stressful events.  
The veteran's own accounts of in-service stressors are 
inconsistent.  Without credible supporting evidence that the 
claimed in-service stressors actually occurred, the diagnosis 
of PTSD opined to be causally related to the claimed 
stressful in-service events is not supportable.  


The diagnoses of PTSD were based upon interviews with the 
veteran and on a history of stressors as related by him.  The 
Board is not bound to accept medical opinions which are based 
on history supplied by the veteran where that history is 
unsupported or based on inaccurate factual premises.  See 
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  

Moreover, the Board is not required to accept a physician's 
diagnosis "[j]ust because a physician or other health care 
professional accepted the appellant's description of his 
[wartime] experiences as credible and diagnosed the appellant 
as suffering from PTSD."  West v. Brown, 7 Vet. App. 70, 77 
(1994) quoting Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).

In conclusion, the Board has determined that there is no 
credible supporting evidence that any of the claimed in-
service stressors actually occurred.  See West v. Brown, 
7 Vet. App. 70, 79-80 (1994).  Thus, there is no clear 
diagnosis of PTSD shown to be related to recognized military 
stressors.  In light of the above, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies; the 
preponderance of the evidence is against the claim of service 
connection for PTSD and the veteran's appeal is denied.  
38 C.F.R. § 3.304(f).


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a heart condition, the 
appeal is denied.  

The veteran having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
PTSD, the appeal is granted in this regard.  

The reopened claim of entitlement to service connection for 
PTSD is a well-grounded claim.  

Entitlement to service connection for PTSD is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board noted in the introduction portion of this 
decision, the appellant's representative filed a timely 
notice of disagreement on the appellant's behalf with the 
December 1998 decision of the RO which denied service 
connection for a heart condition claimed as secondary to 
exposure to herbicides.  

Where there has been an initial RO adjudication of a claim 
and a notice of disagreement as to its denial, the claimant 
is entitled to a statement of the case, and the RO's failure 
to issue a statement of the case is a procedural defect 
requiring remand.  Godfrey v. Brown, 7 Vet. App. at 408-10 
(1995).

Accordingly, in order to afford the appellant due process of 
law, the Board is remanding the case to the RO for further 
action as follows:

The RO should issue a statement of the 
case pertaining to the December 1998 
determination wherein the RO denied 
entitlement to service connection for a 
heart condition claimed as secondary to 
exposure to herbicides.  

The appellant should be notified of the 
requirement for filing a substantive 
appeal with the Board if he wishes 
appellate review of his case.

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 

